Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2018

                                       No. 04-18-00129-CV

                                     Stanton P. BELL, et al.,
                                           Appellants

                                                 v.

                      CHESAPEAKE ENERGY CORPORATION, et al.,
                                    Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI22093
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        Pursuant to a prior order, this court granted the parties cross-petitions for permission to
appeal, and deemed filed their cross-notices of appeal. In that same order, we ordered the district
clerk and the court reporter to file their records in this matter on or before April 16, 2018. On
April 9, 2018, Maria E. “Mary Helen” Vargas filed a notification of late record in which she
states she has “not received notice of appeal in this case.” She further states that in order to file
her reporter’s record by April 16, 2018, she requires “a designation of the hearing(s) that are on
appeal.”

        First, we advise Ms. Vargas — as well as the other court reporter in this matter, Erminia
Uviedo, that we served our order of April 6, 2018, on them by email. In that order, we
specifically stated that the parties’ cross-notices of appeal are deemed filed. Thus, Ms. Vargas
has received notice of these cross-appeals. Because this is a permissive appeal, the parties filed
petitions and this court then deemed notices of appeal filed. There are, therefore, no traditional
notices of appeal to be served upon the court reporter; rather, our order serves as notice that
cross-notices of appeal have been filed.

        With regard to designation of the reporter’s record, we ORDER appellants and cross-
appellants to serve upon the court reporters — Maria E. “Mary Helen” Vargas and Erminia
Uviedo — on or before April 13, 2018, written designations identifying the portions of the
reporter’s record they desire the court reporters to file in this court. We further ORDER the
parties to file copies of such designations with this court when they are served upon the court
reporters. If the parties do not desire a reporter’s record, they should notify the court reporters
and this court.

        We order the clerk of this court to serve a copy of this order with on the district clerk, the
court reporters, and all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court